Name: COMMISSION REGULATION (EC) No 2650/97 of 30 December 1997 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of large-flowered roses originating in Israel
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  EU finance;  agricultural activity;  tariff policy
 Date Published: nan

 L 356/52 [ EN Official Journal of the European Communities 31 . 12. 97 COMMISSION REGULATION (EC) No 2650/97 of 30 December 1997 suspending the preferential customs duties and re-establishing the Common Customs Tariff duty on imports of large-flowered roses originating in Israel THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco and the West Bank and the Gaza Strip ('), as last amended by Regulation (EC) No 1 300/97 (2), and in particular Article 5 (2) (b) thereof, Whereas Regulation (EEC) No 4088/87 lays down the conditions for applying a preferential duty on large ­ flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports into the Community of fresh cut flowers; Whereas Council Regulation (EC) No 1981 /94 (3), as last amended by Commission Regulation (EC) No 1667/97 (4), opens and provides for the administration of Community tariff quotas for cut flowers and flower buds, fresh, originating in Cyprus, Egypt, Israel, Malta, Morocco, the West Bank and the Gaza Strip respectively; Whereas Commission Regulation (EC) No 2649/97 (*) fixes the Community producer and import prices for carnations and roses for the application of the import arrangements; Whereas Commission Regulation (EEC) No 700/88 (*), as last amended by Regulation (EC) No 2062/97 Q, lays down the detailed rules for the application of the arrangements; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8), as last amended by Regulation (EC) No 150/95 (9), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies; whereas detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 1068/93 (10), as last amended by Regulation (EC) No 1482/96 (u ); Whereas, on the basis of prices recorded pursuant to Regulations (EEC) No 4088/87 and (EEC) No 700/88 , it must be concluded that the conditions laid down in Article 2 (2) of Regulation (EEC) No 4088/87 for suspension of the preferential customs duty are met for large-flowered roses originating in Israel; whereas the Common Customs Tariff duty should be re-established; Whereas the quota for the products in question covers the period 1 January 1998 to 31 December 1998 ; whereas, as a result, the suspension of the preferential duty and the reintroduction of the Common Customs Tariff duty apply up to the end of that period at the latest; Whereas, in between meetings of the Management Committee, the Commission must adopt such measures, HAS ADOPTED THIS REGULATION: Article 1 For imports of large-flowered roses (CN codes ex 0603 10 11 and ex 0603 10 51 ) originating in Israel, the preferential customs duty fixed by Regulation (EC) No 1981 /94 is hereby suspended and the Common Customs Tariff duty is hereby re-established . Article 2 This Regulation shall enter into force on 1 January 1998 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 December 1997. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ L 382, 31 . 12. 1987, p. 22. (A OJ L 177, 5 . 7. 1997, p. 1 . (3) OJ L 199, 2 . 8 . 1994, p . 1 . (4) OJ L 236, 27. 8 . 1997, p . 3 . H See oaee 50 of this Official Journal . (6) OJ L 72, 18 . 3 . 1988 , p . 16 . f) OJ L 289, 22. 10 . 1997, p. 1 . 8 OJ L 387, 31 . 12 . 1992, p. 1 . O OJ L 22, 31 . 1 . 1995, p. 1 . ( 10) OJ L 108 , 1 . 5 . 1993, p. 106. " OJ L 188 , 27. 7. 1996, p . 22.